DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 7/29/2021 have been fully considered but they are not persuasive. Applicant’s argument – (page 9-11) Applicant argued the lack of teaching due to the new amendment, where the new amendment is focus on detail carry in from claim language of dependent claim 4. Please read the argument for further detail. 
Examiner’s response – An updated search and review of the prior art the new amendment is recited by Son et al in view of RATCLIFF et al. Examiner direct to Son et all with amended citing teaching of the new amendments and RATCLIFF et al is a new prior art to teach the rest. Both are new in combination to teach the new amendments. Please look at the Office Action below. 
	


Applicant’s argument – (page 11) Applicant argued the same arguments for rest of the dependent claims: 2-7, 9-14 and 16-20. Please read the argument for further detail. 
Examiner’s response – The same rejection is applied to claim 1, similarly recited claim 8 and 15, are apply to these dependent claims as well. Please look at the Office Action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 2015/0109415) in view of RATCLIFF et al (US 2016/021752):
Claim 1:
Son et al (US 2015/0109415) teaches the following subject matter regarding a memory; and at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising (figure 9 teaches all hardware coupled together such as memory 160; 0138 teaches the use of processor and memory for storing program data to be executed):
generating a 3D model of an object depicted by at least the depth data (0048 teaches reconstruction (generating) of 3D model of various object in the surrounding environment using depth data from depth camera 10)
causing display of a presentation of the 3D model at the client device (figure 9 teaches display; 0057 teaches 3D reconstruction model displayed on screen in real-time for user’s (client) convenience); 
identifying a dimension that corresponding with the object based on the 3D model (0046 teaches each depth map is identified as a 2D (two-dimension) image in which each pixel has depth data, where the depth data is (corresponding) information about object (3D model) in the captured scene); and 
presenting a display of a value at a position within the presentation of the 3D model based on the dimension in response to the input that selects the dimension (0046 teach depth value is an absolute value expressed (display) as a particular unit of measurement in regarding to the pixel (which includes depth data/position) of the 2D image captured by depth camera 10 as an input for processing, which is part of the 3D information (model) reconstruction as taught in 0044-45).

Son et al do not teach the following subject matter, but is taught by RATCLIFF et al:
receiving a first portion of a data stream at a client device, the data stream comprising depth data (figure 1 teaches client device that is wearable with depth camera, and 0017 teach depth camera for depth data; 0031 teaches depth stream data such as identify foreground portion (first portion of data stream));
causing display of a first indicator in response to the receiving the first portion of the data stream (0026 teaches score or data to indicate foreground (first portion) such as table or chair legs with appropriate graphic elements (indicator))
accessing a second portion of the data stream at the client device (0031 teaches depth data such as identify background (second portion of data stream) from mention client device above);
causing display of a second indicator in response to the receiving the second portion of the data stream (0026 teach score or data to indicate background (second portion/low entropy) such as wall or floor with appropriate graphic elements (indicator)).
Son et al and RATCLIFF et al are both in the field of image processing, especially in 3D modeling by use of depth data such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Son et al by RATCLIFF et al regarding indication of different portion of depth data stream would such determine the point in the captured images at which the user is looking and generate corresponding context data as disclosed by RATCLIFF et al in 0040.

Claim 2:
Son et al further teaches the system by: 
accessing a collection of data objects, each data object among the collection of data objects comprising a set of attributes (0082 teaches store (collection) of reference depth map with attributes such as depth maps and pose change information for each depth map, where 0081 detail these depth map are of 3D volumes (data objects));
filtering the collection of data objects based on the value and the set of attributes that correspond with each data object among the collection of data objects (0081 teach filtering (low resolution) of 3D volume (data object) base on attributes such as depth maps and pose information taught in 0082 of the store (collection))
causing display of a portion of the collection of data objects in response to the filtering the collection of data objects based on the value (0083 teach display to user monitor of real-time 3D model from 0081-0082).

Claim 3:
Son et al further teaches the system by: 
wherein the receiving the input that selects the dimension of the 3D model includes:
receiving a first input that identifies a first point within the presentation of the 3D model (figure 10 part 10a teaches a first input with first depth camera, where first input would be first points, above teaches generating of 3D model);
receiving a second input that identifies a second point within the presentation of the 3D model (figure 10 part 10b teaches a second input with second depth camera, where second input would be second points, above teaches generating of 3D model);
receiving a third input that identifies a third point within the presentation of the 3D model (figure 10 part 10n, where n is view as third, teaches a third input with third depth camera, where third input would be third points, above teaches generating of 3D model);
identifying the dimension based on the first point, the second point, and the third point (figure 9 teaches user input 130 and 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input); and
generating the value based on the dimension (0046 teach depth data with value express (generate) from two-dimension image).




Son et al further teaches the system by: 
wherein the data stream comprises the depth data and image data, and the instructions further comprise:
identifying an object depicted in the data stream based on the image data (0045 teaches human or animals are identify as object from real-time 3D object information of the data stream capture by depth camera);
presenting a set of dimensions based on the object, the set of dimensions including the dimension (0009 teaches matches, to a set dimension, by means of point cloud data from previous pose, depth and change information; 0046 teaches each depth map is identified as a 2D (two-dimension) image in which each pixel has depth data of the object); and
receiving the input that selects the dimension from among the set of dimensions via the client device (figure 9 teaches user (client) input 130 and 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D (set of dimensions) model from user input).

Claim 5:
Son et al further teaches the system by: 
wherein the causing display of the value based on the dimension in response to the input that selects the dimension includes:
calculating the value based on the depth data (0046 teaches depth data be an absolute value expressed (value calculated) from generated depth  map sequence).



RATCLIFF et al teach:
wherein the operations further comprise:
causing display of the first indicator at the client device in response to receiving a first threshold amount of the first portion of the data stream (above teaches all and threshold amount is detail in 0037 teaches display of graphical element to one or more portion (for first portion this will be foreground) due to a threshold such as speed or context data display policy 126); and
causing display of the second indicator at the client device in response to receiving a second threshold amount of the second portion of the data stream (above teaches all and threshold amount is detail in 0037 teaches display of graphical element to one or more portion (for second portion this will be background) due to a threshold such as speed or context data display policy 126).

Claim 7:
Son et al further teaches the system by: 
wherein the receiving the input that selects the dimension of the 3D model includes (0048 teaches received from the depth camera 10 and the pose change information of the depth camera 10 that is extracted from each depth map of 3D volume):
presenting an indication of the dimension at a position in the presentation of the 3D model at the client device (0048 further teaches registration of pose, position and orientation extracted from each depth map that are used to generated to 3D model; 0076 further teaches position by means of coordinate axis with the reconstructed 3D model).


Son et al (US 2015/0109415) teaches the following subject matter regarding the method by means of the flowcharts staring figures 1-7 and their support paragraphs:
generating a 3D model of an object depicted by at least the depth data (0048 teaches reconstruction (generating) of 3D model of various object in the surrounding environment using depth data from depth camera 10); 
causing display of a presentation of the 3D model at the client device (figure 9 teaches display; 0057 teaches 3D reconstruction model displayed on screen in real-time for user’s (client) convenience); 
identifying a dimension that corresponding with the object based on the 3D model (0046 teaches each depth map is identified as a 2D (two-dimension) image in which each pixel has depth data, where the depth data is (corresponding) information about object (3D model) in the captured scene); and 
presenting a display of a value at a position within the presentation of the 3D model based on the dimension in response to the input that selects the dimension (0046 teach depth value is an absolute value expressed (display) as a particular unit of measurement in regarding to the pixel (which includes depth data/position) of the 2D image captured by depth camera 10 as an input for processing, which is part of the 3D information (model) reconstruction as taught in 0044-45).

Son et al do not teach the following subject matter, but is taught by RATCLIFF et al:
receiving a first portion of a data stream at a client device, the data stream comprising depth data (figure 1 teaches client device that is wearable and 0017 teach depth camera for depth data; 0031 teaches depth stream data such as identify foreground portion (first portion of data stream));
causing display of a first indicator in response to the receiving the first portion of the data stream (0026 teaches score or data to indicate foreground (first portion) such as table or chair legs with appropriate graphic elements (indicator));
accessing a second portion of the data stream at the client device (0031 teaches depth data such as identify background (second portion of data stream) from mention client device above);
causing display of a second indicator in response to the receiving the second portion of the data stream (0026 teach score or data to indicate background (second portion/low entropy) such as wall or floor with appropriate graphic elements (indicator)).
Son et al and RATCLIFF et al are both in the field of image processing, especially in 3D modeling by use of depth data such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Son et al by RATCLIFF et al regarding indication of different portion of depth data stream would such determine the point in the captured images at which the user is looking and generate corresponding context data as disclosed by RATCLIFF et al in 0040.

Claim 9:
Son et al further teaches the method by: 
accessing a collection of data objects, each data object among the collection of data objects comprising a set of attributes (0082 teaches store (collection) of reference depth map with attributes such as depth maps and pose change information for each depth map, where 0081 detail these depth map are of 3D volumes (data objects))
filtering the collection of data objects based on the value and the set of attributes that correspond with each data object among the collection of data objects (0081 teach filtering (low resolution) of 3D volume (data object) base on attributes such as depth maps and pose information taught in 0082 of the store (collection)); and
causing display of a portion of the collection of data objects in response to the filtering the collection of data objects based on the value (0083 teach display to user monitor of real-time 3D model from 0081-0082).

Claim 10:
Son et al further teaches the method by: 
wherein the method further comprises: 
receiving a first input that identifies a first point within the presentation of the 3D model (figure 10 part 10a teaches a first input with first depth camera, where first input would be first points, above teaches generating of 3D model);
receiving a second input that identifies a second point within the presentation of the 3D model (figure 10 part 10b teaches a second input with second depth camera, where second input would be second points, above teaches generating of 3D model);
receiving a third input that identifies a third point within the presentation of the 3D model (figure 10 part 10n, where n is view as third, teaches a third input with third depth camera, where third input would be third points, above teaches generating of 3D model);
identifying the dimension based on the first point, the second point, and the third point (figure 9 teaches user input 130 and 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input)
generating the value based on the dimension (0046 teach depth data with value express (generate) from two-dimension image).

Claim 11:
Son et al further teaches the method by: 
wherein the method further comprises: 
identifying an object depicted in the data stream based on the image data (0045 teaches human or animals are identify as object from real-time 3D object information of the data stream capture by depth camera);
presenting a set of dimensions based on the object, the set of dimensions including the dimension (0009 teaches matches, to a set dimension, by means of point cloud data from previous pose, depth and change information; 0046 teaches each depth map is identified as a 2D (two-dimension) image in which each pixel has depth data of the object); and
receiving the input that selects the dimension from among the set of dimensions via the client device (figure 9 teaches user (client) input 130 and 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D (set of dimensions) model from user input).

Claim 12:
Son et al further teaches the method by: 
wherein the causing display of the value based on the dimension in response to the input that selects the dimension includes:
calculating the value based on the depth data (0046 teaches depth data be an absolute value expressed (value calculated) from generated depth  map sequence).

RATCLIFF et al teach:
wherein the operations further comprise:
causing display of the first indicator at the client device in response to receiving a first threshold amount of the first portion of the data stream (above teaches all and threshold amount is detail in 0037 teaches display of graphical element to one or more portion (for first portion this will be foreground) due to a threshold such as speed or context data display policy 126); and
causing display of the second indicator at the client device in response to receiving a second threshold amount of the second portion of the data stream (above teaches all and threshold amount is detail in 0037 teaches display of graphical element to one or more portion (for second portion this will be background) due to a threshold such as speed or context data display policy 126).

Claim 14:
Son et al further teaches the method by: 
wherein the receiving the input that selects the dimension of the 3D model includes (0048 teaches received from the depth camera 10 and the pose change information of the depth camera 10 that is extracted from each depth map of 3D volume):
presenting an indication of the dimension at a position in the presentation of the 3D model at the client device (0048 further teaches registration of pose, position and orientation extracted from each depth map that are used to generated to 3D model; 0076 further teaches position by means of coordinate axis with the reconstructed 3D model).


Son et al (US 2015/0109415) teaches the following subject matter of the non-transitory machine-readable storage medium (0117 listing medium that are non-transitory machine-readable storage):
generating a 3D model of an object depicted by at least the depth data (0048 teaches reconstruction (generating) of 3D model of various object in the surrounding environment using depth data from depth camera 10); 
causing display of a presentation of the 3D model at the client device (figure 9 teaches display; 0057 teaches 3D reconstruction model displayed on screen in real-time for user’s (client) convenience); 
identifying a dimension that corresponding with the object based on the 3D model (0046 teaches each depth map is identified as a 2D (two-dimension) image in which each pixel has depth data, where the depth data is (corresponding) information about object (3D model) in the captured scene); and 
presenting a display of a value at a position within the presentation of the 3D model based on the dimension in response to the input that selects the dimension (0046 teach depth value is an absolute value expressed (display) as a particular unit of measurement in regarding to the pixel (which includes depth data/position) of the 2D image captured by depth camera 10 as an input for processing, which is part of the 3D information (model) reconstruction as taught in 0044-45).

Son et al do not teach the following subject matter, but is taught by RATCLIFF et al:
receiving a first portion of a data stream at a client device, the data stream comprising depth data (figure 1 teaches client device that is wearable and 0017 teach depth camera for depth data; 0031 teaches depth stream data such as identify foreground portion (first portion of data stream));
causing display of a first indicator in response to the receiving the first portion of the data stream (0026 teaches score or data to indicate foreground (first portion) such as table or chair legs with appropriate graphic elements (indicator));
accessing a second portion of the data stream at the client device (0031 teaches depth data such as identify background (second portion of data stream) from mention client device above);
causing display of a second indicator in response to the receiving the second portion of the data stream (0026 teach score or data to indicate background (second portion/low entropy) such as wall or floor with appropriate graphic elements (indicator)).
Son et al and RATCLIFF et al are both in the field of image processing, especially in 3D modeling by use of depth data such that the combine outcome is predictable. 
It would have been obvious to one skill in the art at the time of the invention to modify Son et al by RATCLIFF et al regarding indication of different portion of depth data stream would such determine the point in the captured images at which the user is looking and generate corresponding context data as disclosed by RATCLIFF et al in 0040.

Claim 16:
Son et al further teaches the non-transitory machine-readable storage medium:
accessing a collection of data objects, each data object among the collection of data objects comprising a set of attributes (0082 teaches store (collection) of reference depth map with attributes such as depth maps and pose change information for each depth map, where 0081 detail these depth map are of 3D volumes (data objects))
filtering the collection of data objects based on the value and the set of attributes that correspond with each data object among the collection of data objects (0081 teach filtering (low resolution) of 3D volume (data object) base on attributes such as depth maps and pose information taught in 0082 of the store (collection)); and
causing display of a portion of the collection of data objects in response to the filtering the collection of data objects based on the value (0083 teach display to user monitor of real-time 3D model from 0081-0082).

Claim 17:
Son et al further teaches the non-transitory machine-readable storage medium:
wherein the receiving the input that selects the dimension of the 3D model includes:
receiving a first input that identifies a first point within the presentation of the 3D model (figure 10 part 10a teaches a first input with first depth camera, where first input would be first points, above teaches generating of 3D model);
receiving a second input that identifies a second point within the presentation of the 3D model (figure 10 part 10b teaches a second input with second depth camera, where second input would be second points, above teaches generating of 3D model);
receiving a third input that identifies a third point within the presentation of the 3D model (figure 10 part 10n, where n is view as third, teaches a third input with third depth camera, where third input would be third points, above teaches generating of 3D model);
identifying the dimension based on the first point, the second point, and the third point (figure 9 teaches user input 130 and 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D model from user input)
generating the value based on the dimension (0046 teach depth data with value express (generate) from two-dimension image).

Claim 18:
Son et al further teaches the non-transitory machine-readable storage medium:
wherein the data stream comprises the depth data and image data, and the instructions further comprise:
identifying an object depicted in the data stream based on the image data (0045 teaches human or animals are identify as object from real-time 3D object information of the data stream capture by depth camera);
presenting a set of dimensions based on the object, the set of dimensions including the dimension (0009 teaches matches, to a set dimension, by means of point cloud data from previous pose, depth and change information; 0046 teaches each depth map is identified as a 2D (two-dimension) image in which each pixel has depth data of the object); and
receiving the input that selects the dimension from among the set of dimensions via the client device (figure 9 teaches user (client) input 130 and 0107 teaches user input with key input data to control operation such as cross-layer structure to generate 3D (set of dimensions) model from user input).

Claim 19:
Son et al further teaches the non-transitory machine-readable storage medium:
wherein the causing display of the value based on the dimension in response to the input that selects the dimension includes:
calculating the value based on the depth data (0046 teaches depth data be an absolute value expressed (value calculated) from generated depth  map sequence).

Claim 20: 
RATCLIFF et al teach:
wherein the operations further comprise:
causing display of the first indicator at the client device in response to receiving a first threshold amount of the first portion of the data stream (above teaches all and threshold amount is detail in 0037 teaches display of graphical element to one or more portion (for first portion this will be foreground) due to a threshold such as speed or context data display policy 126); and
causing display of the second indicator at the client device in response to receiving a second threshold amount of the second portion of the data stream (above teaches all and threshold amount is detail in 0037 teaches display of graphical element to one or more portion (for second portion this will be background) due to a threshold such as speed or context data display policy 126).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamada (US 2006/0061569) teaches Pseudo 3D image creation device, pseudo 3D image creation method, and pseudo 3D image display system
Zalewski et al (US 2009/0158220) teaches DYNAMIC THREE-DIMENSIONAL OBJECT MAPPING FOR USER-DEFINED CONTROL DEVICE
KAMEYAMA (US 2011/0052045) teaches IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND COMPUTER READABLE MEDIUM. Figure 6
Yamada (US 2011/0080400) teaches Pseudo 3D image creation apparatus and display system. Figure 2
Bar-Zeev et al(US 2011/0316853) teaches TELEPRESENCE SYSTEMS WITH VIEWER PERSPECTIVE ADJUSTMENT. Figures 5-8
Fortin (US 2012/0229460) teaches Method and System for Optimizing Resource Usage in a Graphics Pipeline
Son et al (US 2015/0109415) teaches SYSTEM AND METHOD FOR RECONSTRUCTING 3D MODEL
Nowozin et al (US 9,760,837) teaches Depth from time-of-flight using machine learning
Luo (US 2018/0288390) teaches Methods and Systems for Capturing a Plurality of Three-Dimensional Sub-Frames for Use in Forming a Volumetric Frame of a Real-World Scene. Figures 4a-c
Kellogg et al (US 2019/0026948) teaches MARKERLESS AUGMENTED REALITY (AR) SYSTEM. Figure 2
FURUKAWA et al (US 2019/0206014) teaches IMAGE PROCESSING APPARATUS AND IMAGE PROCESSING METHOD
Wayenberg (US 2019/0362546) teaches METHOD FOR RENDERING 2D AND 3D DATA WITHIN A 3D VIRTUAL ENVIRONMENT. Figures 1a-b

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663